Title: 25th.
From: Adams, John Quincy
To: 


       I left Braintree between 9 and 10. and stoppd, about half an hour at Genl. Warren’s, he was gone to Plymouth but Mrs. Warren was at home. The Genl.’s political character has undergone of late a great alteration. Among all those who were formerly his friends he is extremely unpopular; while the insurgent and antifederal party (for it is but one) consider him in a manner as their head; and have given him at this election many votes for lieutenant governor. Mrs. Warren complained that he had been abused shamefully, and very undeservedly; but she thought me too federal to talk freely with me.
       I called for a few minutes at George’s Office, which he has lately opened. I got to Cambridge, a little before one, and called at the Butler’s room: where I found Mr. Ware, and Packard. Dined at Judge Dana’s. Miss Jones was there, and agreeable as usual. In the afternoon, I went to Dr. Williams’s. Sam has been gone about two months to Sea; Jenny is still losing her beauty, and will soon, have none to lose.
       I was at Abbot’s chamber an hour or two. And return’d to Mr. Dana’s with Packard to tea. Stedman, and Harris, and my very good friend and Classmate O. Fiske, pass’d the evening there; and it was uncommonly sociable.
       I had promised Pickman to meet him this day in Salem, but was prevented by the weather as it rain’d all the afternoon.
       I forgot to mention, that my Classmate Harris dined with us at Judge Dana’s. He came a day or two ago, from Worcester, where he is now keeping school. It was feared, that he was in a decline, but I think he looks better than he did when we left College.
      